Title: Comments on Motion in re Henry Laurens, [20 September] 1782
From: Thomson, Charles
To: 


[20 September 1782]
… Mr Madison arose and called the attention of the house to the subject of his motion. The objections started yesterday he observed were grounded chiefly on the want of authenticity, though something had been said of the inoffensiveness of the petition, admitting it to be genuine. He admitted that the proofs he had adduced would not be sufficient to convict a man on a trial for his life; it is possible they might not even be admitted in a court of law; but in matter of policy and in examining the propriety of continuing a person in office, they might be adduced to that house, and would without doubt have due attention paid to them. The publication contains an account of the proceeding and debates in parliament from day to day. It is made at the time and in the place where the transaction passed, & where any misrepresentation might be easily detected. The petition is introduced by a member whose name is mentioned. Debates ensue, the substance of which is given; the speakers named; an order passed and the petition inserted, not in substance but in the very words with the address & the date of time and place, and signed with the name of the petitioner. All these circumstances carry with them such marks of authenticity as can hardly be doubted. With regard to the matter of the petition he thought it unworthy a private citizen of the United States, but coming from a Public Minister vested with so high a character who had been President of that house to whom the representatives of the King of Great Britain had paid homage, and who was then commissioned to represent the Sovereignty of these United States, it was altogether unjustifiable. It was not addressed to the Sovereign but to the Speaker and members of the House of Commons, whose authority we denied and whose usurpations had compelled us to have recourse to arms. This petition is stated not as coming from a citizen of the United States but a native of South Carolina. What is this but indirectly relinquishing the Claim of Independence which we have so solemnly declared & pledged ourselves to maintain at the risque of our lives and fortunes? A denial of his public character and almost a direct submission and return to that allegiance he had abjured in a private citizen—such a step is unwarrantable in a public minister; it is highly culpable. It is no slight matter for a public minister to deny the Sovereignty of the Country which he is appointed to represent. What then must it be in the petitioner, who had been raised to the highest rank and held the first place in the Sovereign Assembly of these U. S.? The manner in which this is acknowledged—“some time recognized by the British Coms in America by the stile & title of his Excy H. L., President of Congress”—is too mean and contemptible to deserve animadversion. Let us now examine the Arguments used to induce the house to grant the prayer of the petitioner: “Your Representor for many years at the peril of his life and fortune ardently labored to preserve and strengthen the ancient friendship between G. B. and the colonies, and in no instance ever excited on either side the dissentions which separated them.” Is not this almost in direct terms condemning the measures taken by his Country to maintain and defend their rights, “in opposing which he risqued his life and fortune?” To suppose he alluded to an opposition to the measures of Britain would be to suppose him guilty of the most manifest absurdity, & to insult the house to which he most respectfully prefers his humble petition. But the two following paragraphs puts it beyond all doubt in what manner he wished to be understood. “The commencement of the present war was a subject of great grief to him, in as much as he foresaw and foretold in letters now extant the distresses which both countries experience at this day.” “In the rise and progress of the War he extended every act of kindness in his power to persons called loyalists and quietists as well as to British prisoners of War, very ample proofs of which he can produce.” These are arguments addressed to the justice of the house to induce them on account of his merits to grant him an enlargement from his confinement. The arguments which follow, drawn from his ill state of health and sufferings in prison, are addressed to their humanity but the humility and tenor of the prayer, considering the character of the person who prefers it, deserves particular attention: “Therefore your Representer humbly prays your honors will condescend to take his case into consideration, and under proper conditions and restrictions grant him enlargement or such other relief as to the wisdom and benignity of your honors shall seem fitting.” Taking it then for granted that the petition was genuine, or admitting a probability or even a possibility of its being genuine, he submitted it to the wisdom and candor of the house whether it would not be proper to suspend the forwarding the resolution of the 17th, and to agree to his motion. However if any gentleman had any doubts or thought his motion too strongly pointed against Mr Laurens, he had no objection against altering it so that the end he had in view might be attained. And therefore he would consent to vary it so as to take in both the resolutions passed on the 17th and leave Mr L’s name out of the motion.
